Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered November 12, 2010 in a medical malpractice action. The order granted the motion of defendant Boon*1176chuay Anunta, M.D. for a directed verdict and dismissed the complaint against defendant Boonchuay Anunta, M.D.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on February 15, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Centra, Peradotto, Bindley and Martoche, JJ.